Per Curiam,
This case presents about the same facts as were found in Commonwealth v. Edgerton Coal Company, No. 21 of June Term, 1893, of same court. See 164 Pa. 284.
The capital stock of the company was $12,000,000; its net earnings for the 3rear 1892 were $308,960.12. No dividend was declared for the 3rear, nor were any additions made to sinking or surplus fund. The average price at which the stock had sold during the year was $11.50 per share. The president and treasurer of the company under oath appraised the entire value of the stock at $2,660,000. The auditor general and state treasurer not being satisfied with this, re-appraised it for taxation at $5,149,335.33. The only basis for thus raising the value was that 6 per cent on this sum would produce the net earnings. The learned court below, as in Commonwealth v. Edgerton Coal Company, supra, held this to be error, and adopted, as the value for taxation, the appraised value returned by the officers.
We affirmed the judgment in the case mentioned, and see no reason, in affirming this judgment, to add anything to the reasons therein given.
The judgment is affirmed, and the appeal is dismissed at costs of appellant.'